EXHIBIT 99.36 FORM 51-102F3 MATERIAL CHANGE REPORT Item 1. Name and Address of Issuer CORVUS GOLD INC. (the “Issuer”) Suite 2300 – 1177 West Hastings Street Vancouver, B.C. V6E 2K3 Item 2. Date of Material Change April 2, 2014 Item 3. News Release The date of the material change report issued pursuant to section 7.1 of National Instrument 51-102 with respect to the material change report disclosed in this report is April 2, 2014.The material change report was issued in Vancouver, British Columbia through the facilities of the Toronto Stock Exchange via Canada News Wire. Item 4. Summary of Material Change The Issuer files an independent NI 43-101 technical report for their North Bullfrog Project, Nevada. Item 5. Full Description of Material Change The Issuer reports the filing of an independent NI-43-101 technical report on the new resource calculation for its 100% owned North Bullfrog Project, Nevada.This independent resource calculation incorporates new drilling conducted in 2012 and 2013 which was used to calculate a new mineralization inventory for the Yellowjacket and Sierra Blanca portions of the project.However, in the technical report the entire project Mineral Resource estimate has been updated (Table 1) using the Issuer’s new reporting criteria which only reflects that portion of the mineralization inventory which falls within a conceptual WhittleTM pit shell and would be scheduled for processing as defined at a US $1300 gold price.The WhittleTM pit optimization process is not a full economic analysis but it does indicate what portions of the mineralization inventory might have reasonable prospects for economic extraction by open pit mining given assumed mining, processing, administrative costs and metal recovery at a specific gold price (Table 2). In comparison to the estimated resource at 0.3 g/t Au cut-off grade announced on February 25, 2014 (NR14-07), the Table 1 Yellowjacket Indicated Mineral Resource has 6% higher Au grade and 2% less contained gold and the Inferred Mineral Resource has 34% higher grade and 30% less contained gold.The Table 1 Disseminated Indicated Mineral Resource at 0.1 g/t has 12% higher grade and 22% less contained gold, and the change in Inferred Mineral Resource is 6% higher grade and 17% less contained gold.The differences arise from the use by the Issuer of a more rigorous approach to determining reasonable prospects for economic extraction, which has resulted in an estimated mineral resource that the Issuer believes better reflects the potential of the North Bullfrog Project compared to the less constrained method utilized in the past.The Issuer believes that the parameters used in the WhittleTM pit optimization process (Table 2) are realistic and reasonable based on comparisons with similar projects in the area. -2- Table 1 Indicated and Inferred Mineral Resource Estimate for North Bullfrog including the Yellowjacket Vein/Stockwork Deposit and All Disseminated Oxide Deposits Yellowjacket (milling) Disseminated (heap leach) Whittle Pit Gold Price* Resources Category Cutoff** (Gold g/t) Tonnes (Mt) Gold (g/t) Silver (g/t) Cutoff** (Gold g/t) Tonnes (Mt) Gold (g/t) Silver (g/t) Strip Ratio Total Contained Au Ozs Total Contained Ag Ozs Indicated Inferred * - Analysis assumes a fixed ratio of the gold to silver prices of 59 **-Breakeven grade derived from Whittle input parameters at US$1,300/oz gold price and Silver:Gold ratio of 59 To illustrate the sensitivity of the estimated resource to changes in the gold and silver price, Table 3 shows the portions of the mineralization inventory falling within WhittleTM pit shells that would be scheduled for processing at various gold prices from US $700 to US $1,500.Of note is that, given a US $900 per ounce gold price, the Yellowjacket deposit (milling) has an estimated Indicated Mineral resource of 1.99 Mt at an average Au grade of 1.53 g/t for 98,000 contained Au ounces, and an estimated Inferred Mineral resource of 8.82 Mt at an average Au grade of 1.39 g/t for 394,000 contained Au ounces (both at a 0.38 g/t Au cutoff), and the disseminated deposits (heap leach) have an estimated Indicated Mineral Resource of 15.07 Mt at an average Au grade of 0.32 g/t for 155,000 contained Au ounces and an estimated Inferred Mineral Resource of 91.09 Mt at an average Au grade of 0.22 g/t for 644,000 contained Au ounces, both at a 0.18 g/t Au cutoff). Table 2 WhittleTM Input Parameters used for the North Bullfrog Resource Estimation Parameter Unit Mayflower* Jolly Jane* Sierra Blanca* Yellowjacket** Mining Cost US$/tonne Au Cut-Off*** g/tonne Processing Cost US$/tonne Au Recovery % Ag Recovery % Administrative Cost US$/tonne Refining & Sales US$/Au oz Au Selling Price US$/oz Ag:Au Price ratio - 59 59 59 59 Slope Angle Degrees 50 50 50 50 *- assumes heap leach processing of disseminated mineralization ** -assumes CIL mill processing of Yellowjacket mineralization *** - break-even grade derived from Whittle input parameters at US$1,300 per ounce gold price, and Silver:Gold ratio of 59 -3- Table 3 Analysis of the sensitivity to gold price of the North Bullfrog mineralization inventory (Tonnes and grade indicate the portions of the mineralization inventory estimated to fall within the WhittleTM pit and be scheduled to processing at various gold prices) Yellowjacket (milling) Disseminated (heap leach) Whittle Pit Gold Price* Resources Category Cutoff** (Gold g/t) Tonnes (Mt) Gold (g/t) Silver (g/t) Cutoff** (Gold g/t) Tonnes (Mt) Gold (g/t) Silver (g/t) Strop Ratio Total Contained Au kOzs Total Contained
